Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
 	This Office Action is in response to the amendment filed on 09/01/21.
The applicant’s remarks and amendments to the claims were considered and results as follow: THIS ACTION IS MADE FINAL.

2. 	Claims 1, 3 and 12 have been amended. Claims 4 and 13 have been cancelled or added. As a result, claims 1-3, 5-12 and 14-20 now pending in this office.

Claim Rejections - 35 USC § 103
3 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

5. 	Claims 1-3, 7-12 and 16-20 are rejected under 35 U.S.C. § 103 as being un patentable over Barbas et al. (US 2019/0305948 A1) in view of Gerber (US 2002/0194149 A1) and further in view of AN et al. (US 2014/0348170 A1).
 
 	Regarding claim 1, Barbas teaches a distributed database comprising:
a plurality of nodes, wherein each node of the plurality of nodes includes, (See Barbas paragraph [0003], the plurality of distributed data nodes): 
 	an external interface configured to, (See Barbas paragraph [0011], Input devices include one or more of: a keyboard, a scanner, a mouse, trackball or another pointing device):
 	receive a data element from a data source external to the distributed database, (See Barbas paragraph [0003], The program instructions include instructions to receive a database backup file from a database system, fragment), wherein the data element includes one or more data fragments, (See Barbas paragraph [0028], retrieval of fragments is performed by agents in the database system and sensors in the data nodes whereby fragment node location is not stored in the database system), 
 	a local database configured to, (See Barbas [0017] Database system 10 communicates with secure sites 110A to 110D over at least one secure network 20 (such as a corporate local area network (LAN):
(See Barbas paragraph [0028], each fragment with two or more nodes such that only said nodes will be used to store said fragment); and
 	send the one or more data fragments to the destination node, (See Barbas paragraph [0039], The database system sends the fragments to destination nodes and does not retain information about which fragment is sent to which destination node).
 	Barbas does not explicitly disclose wherein each of the one or more data fragments is linked to a single aspect of a plurality of aspects; wherein each of the plurality of aspects is either a parent aspect or a nested aspect, wherein a particular nested aspect includes a greater level of specificity than a corresponding parent aspect and divide the data element into the one or more data fragments.
	However, Gerber teaches wherein each of the one or more data fragments is linked to a single aspect of a plurality of aspects, ISee Gerber paragraph [0048] Fragment_list1 and fragment_list2 arguments are lists of fragments that can be specified by an explicitly recited list), wherein the plurality of aspects includes at least one parent aspect and at least one nested aspect, (See Gerber paragraph [0013], a parent row in a parent table; and identifying the home fragment for the child row that corresponds to the identified fragment of a parent table that is correlated with), wherein a particular nested aspect includes a greater level of specificity than a corresponding parent aspect, (See Gerber paragraph [0013],The parent table can be fragmented into p_size fragments and the child table is fragmented into c_size fragments, p_size and c_size being integers greater than one, each fragment having a fragment identifier) and divide the data element into the one or more data fragments; (See Gerber paragraph [0072], divided into segments that are assigned to fragment identifiers).
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to modify wherein each of the one or more data fragments is linked to a single aspect of a plurality of aspects; wherein each of the plurality of aspects is either a parent aspect or a nested aspect, wherein a particular nested aspect includes a greater level of specificity than a corresponding parent aspect and divide the data element into the one or more data fragments of Gerber for creating and using what will be called correlated fragmentation in relational databases, (See Gerber paragraph [0001]).
 	Barbas together with Gerber does not explicitly disclose store a forwarding table that contains information identifying a destination node of the plurality of nodes to which the one or more data fragments are to be forwarded based on the single aspect; and an internal interface configured to: access the forwarding table based on the single aspect to determine the destination node.
	However, AN teaches store a forwarding table that contains information identifying a destination node of the plurality of nodes to which the one or more data fragments are to be forwarded based on the single aspect, (See AN paragraph [0005], store information that is used to forward packets based on destination addresses obtained from the packets); and an internal interface configured to: access the forwarding table based on the single aspect to determine the destination node, (See AN paragraph [0018], enable the node or other nodes to access a quantity of source addresses that is greater than a capacity of the node or other nodes to store. Identifying a hub node that stores an unknown destination address may allow the node to forward traffic, associated with an unknown destination address).
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to modify store a forwarding table that contains information identifying a destination node of the plurality of nodes to which the one or more data fragments are to be forwarded based on the single aspect; and an internal interface configured to: access the forwarding table based on the single aspect to determine the destination node of AN in order to allows the other node to store the source address or enables further nodes to obtain the source address from the other node, (See AN Abstract).

 	Regarding claim 2, Barbas taught he distributed database of claim 1, as described above.  Barbas further teaches wherein: the internal interface is further configured to receive one or more encrypted data fragments from a source node of the plurality of nodes, (See Barbas paragraph [0003], the plurality of fragments using a first encryption key, thereby providing a plurality of encrypted fragments, and store, randomly, the plurality of encrypted fragments on the plurality of distributed data nodes); and the local database is further configured to store the one or more encrypted data fragments, (See Barbas paragraph [0003], a plurality of encrypted fragments).

(See Barbas paragraph [0003], database network has N distributed data nodes): 
 	an external interface configured to, (See Barbas paragraph [0011], Input devices include one or more of: a keyboard, a scanner, a mouse, trackball or another pointing device):
 	receive a data element from a data source external to the distributed database, (See Barbas paragraph [0003], The program instructions include instructions to receive a database backup file from a database system, fragment), wherein the data element includes one or more data fragments, (See Barbas paragraph [0028], retrieval of fragments is performed by agents in the database system and sensors in the data nodes whereby fragment node location is not stored in the database system), 
 	a local database configured to, (See Barbas [0017] Database system 10 communicates with secure sites 110A to 110D over at least one secure network 20 (such as a corporate local area network (LAN):
 	store the one or more data fragments, (See Barbas paragraph [0028], each fragment with two or more nodes such that only said nodes will be used to store said fragment); and
 	send the one or more data fragments to the destination node, (See Barbas paragraph [0039], The database system sends the fragments to destination nodes and does not retain information about which fragment is sent to which destination node).
 and divide the data element into the one or more data fragments.
	However, Gerber teaches wherein each of the one or more data fragments is linked to a single aspect of a plurality of aspects, ISee Gerber paragraph [0048] Fragment_list1 and fragment_list2 arguments are lists of fragments that can be specified by an explicitly recited list), wherein the plurality of aspects includes at least one parent aspect and at least one nested aspect, (See Gerber paragraph [0013], a parent row in a parent table; and identifying the home fragment for the child row that corresponds to the identified fragment of a parent table that is correlated with), wherein a particular nested aspect includes a greater level of specificity than a corresponding parent aspect, (See Gerber paragraph [0013],The parent table can be fragmented into p_size fragments and the child table is fragmented into c_size fragments, p_size and c_size being integers greater than one, each fragment having a fragment identifier), and divide the data element into the one or more data fragments, (See Gerber paragraph [0072], divided into segments that are assigned to fragment identifiers).
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to modify wherein each of the one or more data fragments is linked to a single aspect of a plurality of aspects; wherein each of the plurality of aspects is either a parent aspect or a nested aspect, wherein a 
 	Barbas together with Gerber does not explicitly disclose store a forwarding table that contains information identifying a destination node within the distributed database to which the one or more data fragments are to be forwarded based on the single aspect; and an internal interface configured to: access the forwarding table based on the single aspect to determine the destination node.
	However, AN teaches store a forwarding table that contains information identifying a destination node within the distributed database to which the one or more data fragments are to be forwarded based on the single aspect, (See AN paragraph [0005], store information that is used to forward packets based on destination addresses obtained from the packets); and an internal interface configured to: access the forwarding table based on the single aspect to determine the destination node, (See AN paragraph [0018], enable the node or other nodes to access a quantity of source addresses that is greater than a capacity of the node or other nodes to store. Identifying a hub node that stores an unknown destination address may allow the node to forward traffic, associated with an unknown destination address).
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to modify store a forwarding table that contains information identifying a destination node within the distributed database 

 	Claim 12 is recites the same limitations as claim 3 above. Therefore,
Claim 12 is rejected based on the same reasoning.
 		
 	Regarding claim 7, Barbas taught the node of claim 3, as described above.  Barbas further teaches wherein: the internal interface is further configured to receive one or more encrypted data fragments from a source node within the distributed database, (See Barbas paragraph [0003], receive a database backup file from a database system, fragment the file into a plurality of fragments using a fragment engine, and associate each fragment of the plurality of fragments with one node of the plurality of distributed data nodes); and 
 	the local database is further configured to store the one or more encrypted data fragments, (See Barbas paragraph [0003], the program instructions include instructions to receive a database backup file from a database system, fragment the file into a plurality of fragments using a fragment engine, and associate each fragment of the plurality of fragments with one node of the plurality of distributed data nodes).


Claim 16 is rejected based on the same reasoning.

 	Regarding claim 8, Barbas taught the node of claim 7, as described above.  Barbas further teaches wherein the local database is further configured to:
 	periodically determine whether all of the one or more encrypted data fragments have been stored, (See Barbas paragraph [0003],The program instructions further include instructions to retrieve, after a determined duration, the plurality of encrypted fragments… providing a plurality of re -encrypted fragments, and store); and
 	in response to determining that all of the one or more encrypted data fragments have been stored, decrypting the one or more encrypted data fragments, (See Barbas Abstract, The program instructions further include instructions to encrypt each fragment using a first encryption key, and store, randomly, encrypted fragments on the distributed data nodes).

 	Claim 17 is recites the same limitations as claim 8 above. Therefore,
Claim 17 is rejected based on the same reasoning.

 	Regarding claim 9, Barbas taught the node of claim 3, as described above.  Barbas further teaches wherein the local database includes, (See Barbas paragraph [0003], database…distributed data nodes):
(See Barbas paragraph [0025], The fragment node associations are stored in fragment node association table). 

 	Claim 18 is recites the same limitations as claim 9 above. Therefore,
Claim 18 is rejected based on the same reasoning.

 	Regarding claim 10, Barbas taught the node of claim 3, as described above.  Barbas further teaches wherein the data source is one or more of: a user;
a device; and a software process, (See Barbas paragraph [0011], a user using input devices and output devices).

 	Claim 19 is recites the same limitations as claim 10 above. Therefore,
Claim 19 is rejected based on the same reasoning.

 	Regarding claim 11, Barbas taught the node of claim 3, as described above.  Barbas further teaches wherein the external interface and the internal interface utilize a same processor, (See Barbas paragraph [0057], A network adapter card or network interface in each computing/processing device receives computer-readable program instructions from the network and forwards the computer-readable program instructions for storage in a computer readable storage medium within the respective computing/processing device).


Claim 20 is rejected based on the same reasoning.

 	Applicant's arguments with respect to claims 1-3, 7-12 and 16-20 have been considered but are moot in view of the new ground(s) of rejection.

Allowable Subject Matter
 	Claims 5-6 and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusions/Points of Contacts

 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MULUEMEBET GURMU whose telephone number is (571)270-7095. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 5712724078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.